838 F.2d 1223Unpublished Disposition
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William W. THOMPSON, Petitioner,v.DEPARTMENT OF TRANSPORTATION, Respondent.
No. 87-3468.
United States Court of Appeals, Federal Circuit.
Jan. 25, 1988.

Before NIES, Circuit Judge, NICHOLS, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board, Docket No. DA04328610597, is affirmed.

OPINION

2
Thompson's only argument is that the tower chief was unaware that reassignment was an available alternative to removal.  He asks the court to order remand to the Department for consideration of whether he should be reassigned instead of removed.  But even if he was eligible for consideration under this option, which is by no means clear, and the tower chief had been aware of it, the tower chief testified he would not have reassigned Thompson because his errors were so basic.  So, if it was error not to have considered reassignment, it was harmless because it would have made no difference to the outcome.